Opinion by
Judge Pryor:
This action is for the recovery of a specific and certain sum of money, with interest alleged to have been collected by appellant without right, on claims or accounts belonging to the appellee.
Having thus collected the money, the law implies the promise to pay. No proof was necessary, as the amount collected was specifically stated, and the law implies the promise. No> demand was necessary, and therefore interest should have been allowed from the time the money was collected.
Judgment affirmed.